Citation Nr: 1032590	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-49 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's grandson


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that the appellant had no legal 
entitlement to a one-time payment from the FVEC fund.  

The appellant testified before the Board sitting at the RO in 
April 2010.  A transcript of the hearing is associated with the 
claims file. 


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment 
from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 
& West Supp. 2009); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered whether the notice provisions of 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are 
applicable to this claim.  The Board finds that because the claim 
at issue is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  The Board finds no 
prejudice toward the appellant in proceeding with the 
adjudication of his claim.  

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009).  Payments for eligible persons will 
be either in the amount of $9,000 for non-United States citizens 
or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision on 
such matters is conclusive and binding on the VA.  See 38 C.F.R. 
§ 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies his 
service.  Soria, 118 F. 3d at 749.  

In a timely February 2009 claim, the appellant contends that he 
is eligible for a one-time payment from the FVEC fund as a result 
of his service in the 2nd Yay Regiment- MFAT, a recognized 
guerrilla unit, from December 1941 to November 1945.  

The appellant submitted several documents from the Office of the 
Adjutant General of the Armed Forces of the Philippines.  In an 
affidavit by the appellant (Form F-23) executed in March 1946, 
the appellant reported that he served in served in multiple units 
of the Philippine Commonwealth Army of the United States Armed 
Forces Far East (USAFFE) from December 1941 to April 1942 and 
from January 1943 to November 1945.  An Adjutant General's 
Certification dated July 2009 showed that the appellant served in 
USAFFE from December 1941 to November 1945 but was not carried on 
the Reconstructed Recognized Guerrilla Roster.  The certification 
indicated that the document was not valid without a seal, and no 
seal was affixed.  An August 1993 Adjutant General certification 
from General Headquarters showed that the appellant was processed 
for discharge in November 1945 but received pay until the end of 
January 1946.  

The appellant also submitted documents purporting to be an 
enlistment record dated November 24, 1945 and a military order 
directing the appellant's honorable discharge from service on 
November 28, 1945 from a recognized guerrilla force attached to a 
unit of the Army of the Philippines.  

In February 2008, the RO requested verification of service by the 
applicable United States service department using the spelling of 
the appellant's full name, service number, place and date of 
birth, dates of service and initial unit designation provided by 
the appellant in his supporting documents.  In April 2008, the 
National Personnel Records Center (NPRC) responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  

In an April 2010 Board hearing, the appellant stated that he 
enlisted as a trainee ammunition carrier in 1941 and was 
stationed with a unit on the Bataan peninsula.  The unit was not 
among those listed on the affidavit Form F-23. 

The Board concludes that the appellant does not qualify for a 
one-time payment form the FVEC fund as a matter of law.  As 
discussed above, the NPRC has specifically certified that 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  

In light of the above, the certifications and affidavit from the 
Armed Forces of the Philippines (noted above) submitted by the 
appellant fail to satisfy the requirements of  38 C.F.R. § 3.203 
as acceptable proof of service, as the certification is not an 
official document of the appropriate United States service 
department, and is without the official seal.  The document, 
therefore, is not acceptable as verification of the appellant's 
service for the purpose of receiving VA benefits.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that 
pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  

In this case, the service department has determined that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Where the service 
department records fail to show threshold eligibility, the claim 
lacks legal merit or legal entitlement, and must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Because the appellant's service does not meet the criteria 
described, the appellant does not meet the basic eligibility 
requirements for a one-time payment from the FVEC fund, and the 
claim must be denied based upon a lack of entitlement under the 
law.  


ORDER

The appellant is not eligible for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


